Citation Nr: 1207563	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder, prior to December 22, 2010.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities prior to December 22, 2010.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.  

With respect to the claim of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 22, 2010, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  With respect to the claim of entitlement to a total rating based on individual unemployability (TDIU) prior to December 22, 2010, this matter comes before the Board on appeal from a May 2011 rating decision by RO.  

In October 2005, the Veteran submitted a claim of entitlement to service connection for PTSD.  Ultimately, the Board granted this claim in August 2008.  In September 2008, the RO assigned a 30 percent rating to the Veteran's service-connected PTSD, effective October 31, 2005.  The Veteran perfected an appeal, seeking a higher initial rating.  In July 2010, the Board remanded the Veteran's claim for further development.  In May 2011, the RO increased the rating assigned to the Veteran PTSD to 70 percent, effective December 22, 2010, and granted entitlement to a TDIU, also effective December 22, 2010.  In June 2011, the Veteran's lawyer submitted a statement wherein he stated that the Veteran did not wish to pursue to a claim of entitlement to a rating in excess of 70 percent for PTSD on and after December 22, 2010.  As such, the Board will not address said claim herein.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  The Veteran's lawyer, however, also stated that the Veteran wished to continue his appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD prior to December 22, 2010.  As such, this claim has been remitted to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to December 22, 2010, the Veteran's PTSD was manifested by the following symptoms:  verbal; open; no suicidal ideation or intent; no thought disorder; no disordered thinking; "somewhat" blunted affect; depression; pessimism; nightmares; sleep difficulties; flashbacks; self-isolation; distrust of people; suspiciousness; avoidance of crowds; intolerance of noises; hypervigilance; paranoia; irritability; angry outbursts; anxiety; excessive startle response; depletion of ego strength; feelings of vulnerability; feeling unable to determine his own destiny; difficulties with concentration; short temper; mood swings; guilt; feelings of helplessness, insecurity, worthlessness, and uselessness; an inability to complete tasks; and avoidance of stimuli that reminded him of his service in Vietnam.

2.  Prior to December 22, 2010, the Veteran was shown to be precluded from securing or following substantially gainful employment as a result of his service-connected disability alone.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for PTSD have been met for the entire appellate period prior to December 22, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  A TDIU is warranted for the entire appellate period prior to December 22, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating above-captioned claims.  This is so because the Board is granting all of the benefits sought on appeal.  In a January 2011 letter, the Veteran's lawyer asserted that the Veteran would be satisfied with a 70 rating for his service-connected PTSD and an award of TDIU, both with an effective date of October 31, 2005.  Herein, the Board is granting both benefits.  See AB, 6 Vet. App. at 38.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from August 1968 to June 1970.  In October 2005, the Veteran submitted a claim of entitlement to service connection for PTSD and a claim of entitlement to TDIU.  After both claims were denied in a June 2006 rating decision, the Veteran perfected an appeal.  In August 2008, the Board granted service connection for PTSD and remanded the Veteran's claim of entitlement to TDIU.  In September 2008, the RO assigned a 30 percent rating to the Veteran's PTSD, effective October 31, 2005.  In a December 2008 supplemental statement of the case, the RO continued the denial of the Veteran's TDIU claim before remitting it to the Board for further appellate review.  The Veteran then perfected an appeal of the September 2008 rating decision, seeking an initial rating in excess of 30 percent for PTSD.  In July 2010, the Board remanded the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD and his claim of entitlement to TDIU.  In May 2011, the RO granted TDIU and increased the rating assigned to the Veteran's PTSD to 70 percent, both effective December 22, 2010.  In a May 2011 supplemental statement of the case, a rating in excess of 30 percent for PTSD prior to December 22, 2010, was denied, as was TDIU prior to December 22, 2010.  These claims have been remitted to the Board for further appellate review.

I.  PTSD

A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

PTSD is rated at 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board will consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF between 71-80 is assigned if symptoms are present, but are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  Additionally, such a rating is assigned when there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

In October 2005, the Veteran submitted an informal claim of entitlement to service connection for PTSD.  Therein, the Veteran claimed that his PTSD was manifested by the following symptoms:  "terrible" nightmares; sleep difficulties; flashbacks; living "like a hermit" in order to avoid people; difficulties with trust; hypervigilance; paranoia; irritability; angry outbursts; anxiety; excessive startle response; and avoidance of stimuli that reminded him of his service in Vietnam.

In November 2005, the Veteran submitted a formal claim of entitlement to service connection for PTSD.  Therein, the Veteran indicated that his PTSD onset on February 2, 1969.  He also indicated that he was previously married four times: from September 15, 1965 to March 20, 1966; from May 12, 1972 to January 20, 1987; from April 15, 1991 to October 21, 1991; and from May 29, 1992 to July 2, 1992.  He reported that each of these marriages ended in divorce.

The Veteran contemporaneously submitted a formal claim of entitlement to TDIU.  Therein, he indicated that he worked a full-time job from August 8, 1966 to July 30, 1997 doing "Production."  With respect to this position, he asserted that he was unable to get along with people, especially his supervisors.  He claimed that his employment was secured by a "strong union," even though he claimed that he came to work with a gun to kill his foreman.  He also reported that he worked "Security" at an art museum on a part-time basis from May 10 to July 15, 2000.  The Veteran did not describe the circumstances surrounding the end of his Production job in July 1997, but asserted that he left his security job due to his PTSD.  He characterized his security job as "fantastic," said that he loved art, and said that working in an art museum was "a dream."  He decided to quit because he "could not stand the idiotic people."

In November and December 2005, the Veteran underwent private examinations conducted by D.T., Ph.D., HSPP, a clinical psychologist.  Preliminarily, Dr. D.T. noted that the Veteran denied being hospitalized for mental health treatment or substance dependency, denied undergoing any mental health treatment since his service discharge, and denied any legal history.  Dr. D.T. then reviewed the Veteran's pre-service and inservice histories.  The Veteran reported that he married his first wife while he was in the 11th grade because she got pregnant.  They divorced because his wife insisted on giving their child up for adoption.  He stated that his second marriage lasted 15 years, which including raising five children (three of which were produced by the union and two step-children).  He reported significant conflict over finances with his second wife, and that she abruptly left him with four children to support.  He stated that his third and fourth marriages were both relatively brief, and were characterized by "conflict and disagreements over lifestyle."  Specifically, the Veteran argued with his third and fourth wives about their use of alcohol and prescription medication, and endorsed attempting to change both of them to conform to his beliefs in abstinence.  With respect to his occupational history, the Veteran claimed that he would have been fired from his job on numerous occasions but for the union.  He stated that he was chronically in trouble for attendance problems and an "occasional angry explosion" when confronted by authority.  The Veteran stated that, on one such occasion, he brought a handgun into his factory with the intent of killing a "difficult" supervisor.  He stated that he eventually decided against using his gun, but was almost fired in the aftermath.

A mental status examination demonstrated that the Veteran was "verbal and open."  His affect was "somewhat" blunted, and was very candid about his negative beliefs with respect to human nature.  Specifically, the Veteran espoused a belief that people are not to be trusted and that the safest course of action was to isolate oneself as much as possible.  He endorsed long-term depression and pessimism, and was not particularly optimistic that his situation would improve, but denied suicidal ideation or intent.  The Veteran stated that he valued the children that he raised, but was "somewhat indifferent" about maintaining contact with them.  He endorsed "shunning" crowds, and taking a protective posture (back against the wall) in public places.  He further endorsed insomnia, hypervigilance, a tendency for an excessive startle response, nightmares, flashbacks, and avoidance behavior.  He also reported having a handgun at his disposal most of the time, including when going to bed.  Additional psychiatric testing showed negativism; depletion of ego strength; paranoia; depression; anxiety; feelings of vulnerability; feeling unable to determine his own destiny; and self-isolation; but no thought disorder, or disordered thinking.  The diagnosis was PTSD, and a GAF score of 42 was assigned.  Dr. D.T. then opined that the Veteran managed his anxiety through self-isolations and emotional under-investment in relationships.  By doing so, the Veteran limited his contact with peers and "made it impossible to for him to sustain a marital relationship."

In March 2006, the Veteran's lawyer explained that the records associated with his employment from August 8, 1966 to July 30, 1997, demonstrated that the Veteran voluntarily retired, and did not leave the position due to disability, including PTSD.  However, the Veteran's lawyer contended that simply because the records did not show that the Veteran retired due to his PTSD, did not mean that he did not do so.

In March 2006, the Veteran underwent a VA examination to ascertain the presence of PTSD and, if present, the severity thereof.  The examiner reviewed the Veteran's relevant medical, social, and occupational histories, which echoed Dr. D.T.'s findings in November and December 2005.  The Veteran added that he retired from his long-term employment "because it was getting shaky."  Later during the examination, the Veteran stated that he retired after 30 years because the "company was getting shaky."  He also stated that he worked as a security guard at a museum for a few months in 2001, but that he had not worked since then.  He claimed that he quit this position because he did not like the museum's clientele.  The Veteran also stated that he has not applied for a job since the end of 2004, and that he had to declare bankruptcy in 2003 on two occasions.  

With respect to relationships with his children, the Veteran stated that he had a "good relationship" with his eldest daughter and that he saw her twice per month.  He said that he did not see his other daughter or her family very often as they have substance abuse problems, of which he did not approve.  The Veteran said that he and his son had a "close" relationship, and that he sometimes took care of his grandchildren on weekends, twice per month.  He endorsed contact with his two step-children, and that he saw one of them a few times each year.  He also endorsed monthly communication with his sister.  The Veteran reiterated the circumstance of his first two marriages, then provided additional details with respect his second two marriages.  With respect to his third wife, the Veteran stated that the union ended because his wife had drinking and smoking problems, and that he was unable to change these habits.  The Veteran simply stated that he married his fourth wife, "on the rebound."

The Veteran stated that he had been an "active" member of a social organization since 2004.  He stated that he had friends that he would meet at the organization's lodge, and that he enjoyed playing billiards there.  In fact, the Veteran stated that he had played billiards at the Eagles club the day before this examination.  He also reported that he had a female friend that he went out with once or twice per month.  She and the Veteran also went to various museums.

In his free time, the Veteran stated that he enjoyed oil painting, sculpting, and woodworking.  He also stated that he maintained his own home, including all of the household such as cooking, cleaning, and vacuuming.  

The Veteran complained of anger management problems; dislike of people; distrust of others; disturbed sleep; a dislike of loud noises; and a tendency to be on guard and look over his shoulder.  The examiner opined that the Veteran's psychological symptoms appeared to be of "mild severity," which occurred several times per month, and have been present over the previous year.  The Veteran denied any complete remission in his "relatively mild" psychiatric symptoms over the last year.  He endorsed an average level of adjustment and involvement for a retired individual.  He denied alcohol or substance abuse, and denied inpatient and outpatient treatment since his service discharge.

A mental status examination demonstrated the following symptoms:  neatly dressed; good grooming and hygiene; good eye contact; established personal rapport; displayed no inappropriate behaviors; relaxed; composed; alert; fully oriented; average memory and concentration; fluent speech of a normal rate and well articulated; logical, relevant, coherent, and goal-directed speech; no hallucinations; no delusions; no disorders of thought or communication; mood free of any significant depression, anxiety, anger, or disturbances; affect was appropriate; no impulse control problems, but endorsed anger management difficulties; no suicidal or homicidal ideations; sleep difficulties; no panic attacks; and no obsessive or ritualistic behaviors.  The Veteran did not report persistently re-experiencing his inservice trauma, such as with recurrent, intrusive, distressing recollections or dreams.  He did state that he felt detached or estrangement from people and mildly diminished participation in activities due to his dislike of people.

In sum, the examiner noted that the Veteran primarily complained of symptoms of increased arousal such as sleeping difficulties, anger management problems, hypervigilance, and an exaggerate startle response, which the examiner stated resulted in "only mild psychosocial disruption."  The examiner rendered a diagnosis of an adjustment disorder, not otherwise specified, and assigned a GAF score of 69.

In May 2006, the Veteran underwent another VA examination to ascertain the presence of PTSD and, if present, the severity thereof.  The Veteran reported that he began experiencing symptoms such as flashbacks, distrust, severe anxiety, avoidance of public places, sleeping difficulties, and an inability to tolerate noise, about one year prior to this examination.  The Veteran approached a lawyer for help, who then scheduled him to undergo an examination.  The Veteran later stated that he had experienced these problems since returning from Vietnam.  With respect to his medical, social, and occupational histories, the Veteran's reports on this occasion echoed those from the March 2006 VA examination.  A mental status examination demonstrated the following symptoms:  fairly well groomed; cooperative; friendly; good eye contact; good affect; comfortable; relaxed and at ease; casual; no emotional reaction; no anxiety; no depressed mood; attentive; interacted well; oriented to person, place, and time; good concentration; good memory; speech that was fluent and of regular tone and tempo; integrated thought process; no suicidal or homicidal ideations; no delusions or hallucinations; freely verbalized thoughts, feelings, activities, and life experiences; flashbacks; distrust of people; anxiety; avoidance of people; intolerance to noise; and intact cognitive functioning.  The examiner rendered a diagnosis of "phase of life problem," with a GAF score of 80.  The examiner then stated

[The Veteran] had an adequate or good psychosocial adjustment in civilian life.  He held gainful, full-time employment for 30 years and has a good retirement benefit.  He did not abuse alcohol or drugs nor did he have any legal problems.  Although he has a good company monthly pension...he does not feel it is adequate to support his lifestyle, especially [since] he has to provide some financial support to his two grandchildren from his son's estranged wife.  He has close relationships with his family.  His leisure pursuits are not limited to looking after his grandchildren, but he goes out dating his lady friend and loves to [play] pool in bars and the Eagles Lodge with friends and others.

In a July 2006 letter, Dr. D.T. stated that the findings from his examinations sharply contrasted with the VA examiners' findings because he administered "rather extensive psychological testing, which yields a body of additional emotional data relative to personality structure and function."  After reviewing the Veteran's claimed inservice stressors, Dr. D.T. stated that the Veteran believed that his civilian life was "seriously negatively affected because of his emotional numbing resulting from his Vietnam experiences."  The doctor also stated that the Veteran believed he was unable to maintain a marriage due to his "diminished capacity for intimacy because of combat trauma."  Further, Dr. D.T. stated that the Veteran felt as though his employment history would have been "much more chaotic" without the protection provided by his union.  The doctor then recited findings of PTSD symptoms from his previous examinations, and rendered another diagnosis of PTSD.  No GAF score was assigned.

In October 2007, the Veteran testified at a Regional Office hearing that the VA examiners' reports did not accurately reflect what he reported during the examinations.  He claimed that his symptoms were more severe than depicted by the examiners, and that reports of certain aspects of his life were either exaggerated or misconstrued.  For example, the Veteran asserted that he was not an "active member" of the Eagles Lodge, and that he only paid a monthly fee to play and practice billiards there.  Additionally, the Veteran's asserted that his "lady friend" was a neighbor, that they only went out a few times, that their relationship was not romantic, and that he had not dated anyone in approximately ten years.  He also stated that he had no friends, and that the friend he mentioned at the Eagles Lodge was someone who he played billiards with, nothing more.  He also claimed that the March 2006 VA examiner did not discuss the Veteran's inservice stressors, and that he felt less free to discuss his true feelings.  With respect to his symptoms, the Veteran claims that he re-experienced inservice traumas when exposed to external stimuli that reminded him of events in Vietnam.  He also asserted that he never reported that his symptoms onset a year prior to the second examination, but that he had experienced symptoms since his service.  The Veteran then described being distrustful of people, avoidance of crowds, paranoia, difficulty sleeping, difficulty with concentration, and hypervigilance.  The Veteran also claimed that he was "fired" from his long-term job on several occasions, but that the union protected him.  He again discussed the incident when he brought a firearm into the factory with the intent to do harm to a foreman.  He also discussed his short period of employment as a security guard, saying that he could not handle the multitudes of people that visited the museum.  He further discussed his interest in art; his children and grandchildren; and the fact that he keeps weapons near him in his house.  He claimed that he applied for jobs following his service as a security guard, but that he was not hired.

In March 2008, the Veteran testified at a Board hearing that he did not feel comfortable enough during the VA examinations to open up about his feelings and symptoms.

In a February 2009 letter, the Veteran's third wife provided anecdotal evidence of the Veteran's violent behavior, short temper, suspiciousness, hypervigilance, sleeping difficulties, flashbacks, depression, difficulties with long- and short-term memory, avoidance behavior, reaction to external stimuli that reminded him of his service, self-isolation, mood swings, survivor's guilt, and paranoia.

In March 2009, the Veteran's sister submitted a letter wherein she briefly described their childhood together.  She then stated that the Veteran returned from his active duty service "changed."  He refused to discuss his inservice experience and was very defensive.  She went on to anecdotally describe the Veteran's symptoms, which included shaking; suspiciousness; distrust of others; paranoia; avoidance of crowds; "weird"; self-isolation; nightmares; a panic attack type episode; sleeping difficulties; depression; feelings of helplessness, insecurity, worthlessness, and uselessness; short temper; excessive startle response; violent behavior; difficulties with concentration; and trouble with thought processing.  She also stated that the Veteran had no friends.

In March 2010, the Veteran testified at a Board hearing about the subjects depicted in his artistic creations and how these represented his emotions and feelings.  He again testified that he did not have any friends and was not an active member of a social club despite what was previously reported in VA examinations.  Further, the Veteran was not sure that the first VA examiner even asked him why he retired in 1997 even though the examiner reported the Veteran's response.  The Veteran stated that the real reason he decided to retire was his inability to tolerate the noise and crowd of people in the factory.  He also asserted that the second VA examination was a rehash of the first, that the examiners were not polite and were sarcastic, and that the resulting report did not reflect the answers he provided during the examination.  The Veteran claimed that he did not feel free to talk with the VA examiners because he thought that they would confine him or force upon him a lot of medications.  He again denied a significant relationship with a "lady friend," saying that he has not been romantically involved in over 13 years.  He characterized his position at the art museum as "dream job," but was unable to tolerate the multitude of people, especially people of different nationalities.  He then reported that he wears ear plugs in public because of his inability to tolerate noise.  He claimed that he underwent treatment for PTSD, but stopped because it reminded of inservice events.  The Veteran said that he self-treated his symptoms by avoiding people and self-isolation.  The Veteran continued his testimony by elaborating on his symptoms, including an inability to concentrate, an inability to complete tasks, and difficulty sleeping.  Further, he stated that he did not have good relationships with his children. 

Preliminarily, the Board finds that the March 2006 and May 2006 VA examinations, including the GAF scores assigned therein, cannot be considered as evidence with respect to the issue of entitlement to a rating in excess of 30 percent for the Veteran PTSD prior to December 22, 2010.  This is so because, in a July 2010 remand, the Board determined that those VA examinations were inadequate for rating purposes.  Consequently, the March 2006 and May 2006 VA examinations will not be considered as evidence herein.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (holding that, under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case).

Prior to December 22, 2010, the Veteran was assigned a GAF score of 42 as a result of private examinations in November and December 2005.  This score indicated that the Veteran experienced serious PTSD symptoms.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95.

By excluding the March and May 2006 VA examinations, the Board finds that the only evidence of record addressing the severity of the Veteran's service-connected PTSD prior to December 22, 2010, is the Veteran's statements and testimony; Dr. D.T.'s opinions; a lay statement from the Veteran's third spouse; and a lay statement from the Veteran's sister.  Based on this evidence, the Board finds that, prior to December 22, 2010, the Veteran's PTSD was manifested by the following symptoms:  verbal; open; no suicidal ideation or intent; no thought disorder; no disordered thinking; "somewhat" blunted affect; depression; pessimism; nightmares; sleep difficulties; flashbacks; self-isolation; distrust of people; suspiciousness; avoidance of crowds; intolerance of noises; hypervigilance; paranoia; irritability; angry outbursts; anxiety; excessive startle response; depletion of ego strength; feelings of vulnerability; feeling unable to determine his own destiny; difficulties with concentration; short temper; mood swings; guilt; feelings of helplessness, insecurity, worthlessness, and uselessness; an inability to complete tasks; and avoidance of stimuli that reminded him of his service in Vietnam.  

The Board also noted that the Veteran worked full-time for 30 years before retiring in 1997.  The Veteran claimed that he would have been fired from this job on numerous occasions but for the protection provided by his union.  He stated that he was chronically in trouble for attendance problems and an "occasional angry explosion" when confronted by authority.  During the pendency of this appeal, the Veteran repeatedly recounted an incident wherein he brought a handgun to his workplace with the intent of doing harm to one of his supervisors.  The Veteran asserted that he retired because he could no longer tolerate the noise and crowd of workers around him.  Following his retirement, the Veteran worked a part-time job at an art museum for a very brief period in 2000.  He quit this position because he could not handle the volume of people visiting the museum, especially people of other nationalities.

The Veteran asserted that he was not an "active member" of a social club, and that he only paid a monthly fee to a social club in order to play and practice billiards.  He also engaged in artistic pursuits, including painting, sculpting, and woodworking.

The evidence of record also demonstrated that he was previously married four times, and that each of those unions ended in divorce.  However, the Veteran reported that he married his first wife while he was in the 11th grade because she got pregnant.  They divorced because his wife insisted on giving their child up for adoption.  He stated that his second marriage lasted 15 years, which including raising three biological children and two step-children.  He reported that he and his second spouse had significant conflicts over financial issues, and that she abruptly left him with four children to support.  He stated that his third and fourth marriages were both relatively brief, and were characterized by "conflict and disagreements over lifestyle."  Specifically, the Veteran argued with his third and fourth wives about their use of alcohol and prescription medication, and endorsed attempting to change both of them to conform to his beliefs in abstinence.  Further, Dr. D.T. opined that the Veteran managed his PTSD through self-isolations and emotional under-investment in relationships, which "made it impossible to for him to sustain a marital relationship."  The Veteran also claimed that he had no friends.

During the pendency of this appeal, the Veteran stated that he valued the children that he raised, but was "somewhat indifferent" about maintaining contact with them.  He also stated that he did not have a good relationship with his children.  

As such, based on all the evidence that bears on occupational and social impairment due to the Veteran's service-connection PTSD, including his GAF score, the Board finds that a 70 percent evaluation is warranted throughout the appellate period prior to December 22, 2010.  38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, 12 Vet. App. 126.  

The Board also finds that a rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any point during appellate period prior to December 22, 2010.  Id.  Specifically, prior to December 22, 2010, the evidence of record did not demonstrate that the Veteran's PTSD was manifested by symptoms such as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Further, during the pendency of this appeal, the Veteran stated that he would be satisfied with a rating of 70 percent for PTSD, effective October 31, 2005.  As this has been granted herein, undertaking an analysis as to whether a rating in excess of 70 percent for PTSD is warranted is not required.  See AB, 6 Vet. App. at 38.

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Diagnostic Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by only some symptoms that are associated with the maximum rating of 100 percent, the Board finds that the Veteran's PTSD disability picture prior to December 22, 2010, did not more nearly approximate the criteria for that rating.  38 C.F.R. § 4.7 (2011).  As such, the Board finds that the criteria for a 70 percent rating, but not more, for the Veteran's service-connected PTSD have been met for the entire appellate period prior to December 22, 2010.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

B.  Extraschedular Rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's PTSD disability picture prior to December 22, 2010, is not so unusual or exceptional in nature as to render the 70 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  Prior to December 22, 2010, the Veteran's PTSD was manifested by the following symptoms:  verbal; open; no suicidal ideation or intent; no thought disorder; no disordered thinking; "somewhat" blunted affect; depression; pessimism; nightmares; sleep difficulties; flashbacks; self-isolation; distrust of people; suspiciousness; avoidance of crowds; intolerance of noises; hypervigilance; paranoia; irritability; angry outbursts; anxiety; excessive startle response; depletion of ego strength; feelings of vulnerability; feeling unable to determine his own destiny; difficulties with concentration; short temper; mood swings; guilt; feelings of helplessness, insecurity, worthlessness, and uselessness; an inability to complete tasks; and avoidance of stimuli that reminded him of his service in Vietnam.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are more than adequately contemplated by the 70 percent disability rating.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations were present prior to December 22, 2010.  The criteria for the 70 percent disability rating contemplate the Veteran's disability level and symptomatology prior to December 22, 2010 and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411.

Thus, based on the evidence of record, the Board finds that the Veteran's disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an initial evaluation in excess of 70 percent prior to December 22, 2010, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); see also Fenderson, 12 Vet. App. at 126.


II.  TDIU

As discussed above, in May 2011, the Veteran's claim of entitlement to TDIU was granted, and an effective date of December 22, 2010 was assigned thereto.  The Veteran is seeking entitlement to a TDIU prior to December 22, 2010.  

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Prior to December 22, 2010, service connection was in effect for PTSD, and a 70 percent rating has been assigned thereto, which meets the schedular percentage requirements as described above.  38 C.F.R. § 4.16(a). 

The evidence of record demonstrated that the Veteran worked a full-time job for approximately 30 years before retiring in 1997.  The exact circumstances giving rise to the Veteran's retirement are not clear, but he stated that he retired due his intolerance of the noise associated with his work and the crowd of workers that surrounded him.  He also described numerous clashes with his superiors during his 30-year tenure, including one instance where he apparently brought a firearm to work with the intent to do harm to or kill his supervisor.  He also claimed that he was chronically in trouble for attendance problems and engaged in an "occasional angry explosion" when confronted by authority.

Following his retirement, the Veteran moved to the Sarasota, Florida area.  In approximately 2000, the Veteran applied for and was giving a part-time position as a security guard for a local art museum.  The Veteran remained at this position for only a few weeks before resigning.  The Veteran claimed that he resigned because he was unable to tolerate the multitude of people visiting the museum, especially individuals of other nationalities.  The Veteran then stated that he applied for numerous other positions, but was unable to secure a job.  The specific jobs he applied for were not described, and he was uncertain as to why he was not hired.  Apparently, sometime in 2003, the Veteran filed for bankruptcy and moved to Indiana.  He reported that he has not applied for a job since the end of 2004.

During the November and December 2005 private examinations, the Veteran reported to Dr. D.T. that he earned his General Educational Development diploma through his employer in 1966.  In 1967, the Veteran requested and received permission to take a hiatus from his job in order to attend a Police Science program at a community college in California.  His studies were interrupted when he was drafted into active military service in 1968.  Following his active service discharge, the Veteran completed his studies at the California community college, but the evidence did not demonstrate what degree was conferred upon him, if any.  After being rejected for employment with the Los Angeles Police Department, the Veteran returned to his factory job, which he worked until his retirement in 1997.

As discussed above, the only GAF score assigned prior to December 22, 2010 that can be considered as competent evidence herein resulted from private examinations occurring in November and December 2005.  As a result of those examinations, Dr. D.T. provided a diagnosis of PTSD and assigned a GAF score of 42.  A GAF score of 42 is indicative of "serious symptoms" or "any serious impairment in social, occupational, or school functioning."  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  As such, the Board finds that the Veteran's PTSD was manifested by serious symptoms or a serious impairment in social, occupational, or school functioning throughout the entire appellate period prior to December 22, 2010.  Dr. D.T. did not, however, provide a specific opinion as to the Veteran's employability.  Indeed, the competent and credible evidence of record prior to December 22, 2010 did not include an opinion addressing the Veteran's employability given the symptoms of his service-connected PTSD.

Prior to December 22, 2010, the Veteran's PTSD was manifested by the following symptoms:  verbal; open; no suicidal ideation or intent; no thought disorder; no disordered thinking; "somewhat" blunted affect; depression; pessimism; nightmares; sleep difficulties; flashbacks; self-isolation; distrust of people; suspiciousness; avoidance of crowds; intolerance of noises; hypervigilance; paranoia; irritability; angry outbursts; anxiety; excessive startle response; depletion of ego strength; feelings of vulnerability; feeling unable to determine his own destiny; difficulties with concentration; short temper; mood swings; guilt; feelings of helplessness, insecurity, worthlessness, and uselessness; an inability to complete tasks; and avoidance of stimuli that reminded him of his service in Vietnam.

Although not occurring during the appellate period, the Veteran underwent a VA examination on December 22, 2010.  As a result of testing during this examination, the examiner determined that the Veteran experienced PTSD symptoms that largely mirrored those that were present throughout the appellate period prior to December 22, 2010.  Based on this disability picture, the examiner opined as follows:  

The [V]eteran's service[-]connected PTSD symptoms, especially high levels of social avoidance, irritability and hypervigilance[,] would have a significant impact on the [V]eteran[']s ability to engage in physical and sedentary employment.

...

It is at least as likely as not (50/50 probability) that the Veteran's service-connected PTSD alone would prevent him from obtaining and maintaining substantially gainful employment.

...

The [V]eteran's previous assessments indicate that he has a lengthy work history...he was 'fired' and rehired numerous time to interpersonal conflicts and on one occasion brought a gun to work.  Stated his job was saved by the union on numerous occasions.  The [V]eteran reported that he had a job at a museum and was able to do the job[,] but was employed there briefly in part due to high levels of discomfort around crowds.  The [V]eteran currently presents as highly paranoid and could at time become aggressive when stressed, which would make it extremely difficult for the [V]eteran to maintain employment.  While he manages to control aggressive behavior over the past 4 years, he appears to have done so through a high level of social avoidance.  He is highly paranoid of others and would evidence problems with interpersonal relationships.  The [V]eteran presents to others in a defensive manner, rigidly expecting other to take advantage of him.  He verbalized very low expectations for success in the work place...which would likely be reflected in his poor efforts to get along with people and to engage cooperatively enough to learn new skills in the work place.  Stated simply, he is quite cynical in his relationships with people such that he presents with the stance that no one can tell him what to do and how to do it.  That creates tension and conflict in the work place which likely evokes avoidance behaviors...or aggressive behaviors.

An argument can be made, however, that those very limited jobs which are solitary in nature and which require little hypervigilance..., would best accommodate this [V]eteran's disability due to PTSD.  The [V]eteran has some college education and some computer skills and intellectual curiosity as evidenced by his use of the [I]nternet which could be further developed if his interpersonal and anger management skills were improved.  He is so highly avoidant of change, however, it is unlikely that he would pursue additional education or training outside of the home.

Given this opinion, and with application of the benefit of the doubt, the Board finds that the Veteran's service-connected PTSD prevented him from obtaining or retaining substantially gainful employment for the entire appellate period prior to December 22, 2010.  Gilbert, 1 Vet. App. at 54-56.  As such, TDIU is warranted.


ORDER

An initial rating of 70 percent for PTSD, but not more, is granted for the entire appellate period prior to December 22, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is granted for the entire appellate period prior to December 22, 2010, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


